Judge Ewing
delivered the opinion of the Court.
We perceive no error in the decree of the Circuit Court. Th.e bill charges that eight hundred dollars had been paid, and credited on the judgment enjoined, before the injunction was obtained, and the answers do not controvert the fact. The injunction, in fact, only restrained the collection of the balance — which was twelve hundred dollars; nor did it seek to restrain more. If it had, it clearly appears from the bill and answers, that the amount of eight hundred dollars had been paid; and of course, for that amount, it should not have been dissolved.
But it appears that, in the progress of this case, at the June term, 1808, the Circuit Court decreed a perpetuation of the injunction, and that Dickerson should pay back to Morgan, the sum of eight hundred dollars, which had been paid on the judgment at law, with interest, and that by executions issued on the latter bi’anch of this decree, the sheriff made out of Dickerson, five hundred and fifty four dollars, paid April the 28th, 1809, and one hundred and twenty, paid the 16th day of Juné, 1809; also, his own commission thereon.
And upon a subsequent execution, which issued for the balance, the sheriff returned “stayed by supersedeas.” And afterwards, the decree of the Circuit Court was reversed, by this Court, and the cause remanded for further proceedings. Whether the sums so collected were ever repaid by Morgan, does not appear.
That he was bound to refund, upon the reversal of the decree, is clear, and may have done so, for ought that appears to this Court. But whether he has or has *131not, as no suggestion is made in the pleadings or issue formed with respect to it, or motion made for restitution, this Court can make no decree or order with respect to it in the present state of the record; nor was the Circuit Court bound to make any. It has, therefore, committed no error by failing to notice this matter.
[By Mr. Robert Wieldiffe, sen.]
The decree of the Circuit Court is therefore affirmed, with costs.